USCA11 Case: 22-11074    Document: 33-1     Date Filed: 12/19/2022   Page: 1 of 9




                                                 [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11074
                          Non-Argument Calendar
                          ____________________

       DANIEL HOWARD,
                                                     Plaintiff-Appellant,
       versus
       BP EXPLORATION & PRODUCTION INC,
       BP AMERICA PRODUCTION COMPANY,


                                                 Defendants-Appellees.
                          ____________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                  D.C. Docket No. 3:21-cv-00737-MCR-GRJ
                          ____________________
USCA11 Case: 22-11074      Document: 33-1     Date Filed: 12/19/2022     Page: 2 of 9




       2                      Opinion of the Court                 22-11074


       Before WILSON, LUCK, and LAGOA, Circuit Judges.
       PER CURIAM:
               This case involves case-management deadlines and plain-
       tiff’s counsel’s attempt to extend them. Plaintiff-Howard appeals
       from the entry of summary judgment on his complaint for injuries
       stemming from the cleanup efforts of Defendant-BP’s Deepwater
       Horizon oil spill disaster. The district court entered summary judg-
       ment on his claim because Mr. Howard failed to provide expert ev-
       idence supporting his claim. The reason Mr. Howard failed to pro-
       vide that evidence was because his attorneys missed the filing dead-
       line and failed to diligently ask the court for relief from the dead-
       lines. His appeal primarily concerns the district court’s rulings on
       these two procedural issues, which all but assured the result in the
       summary judgment issue. After careful consideration, we
       AFFIRM.
                                 I.     Background

               We assume the parties are familiar with the factual back-
       ground leading to this litigation, and focus our attention on the spe-
       cific procedural facts at issue in this appeal.
                   A. Background on Deepwater Horizon Litigation

             The Deepwater Horizon Medical Benefits Class Action Set-
       tlement Agreement (MSA) provided class members such as Mr.
       Howard the opportunity to sue BP for medical conditions that
USCA11 Case: 22-11074      Document: 33-1      Date Filed: 12/19/2022     Page: 3 of 9




       22-11074                Opinion of the Court                         3

       manifested after the close of that class action. See In re Oil Spill by
       the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, 295 F.R.D.
       112, 119 (E.D. La. 2013). These suits are called “BELO” or “Back-
       End Litigation Option” suits. The MSA required that all BELO
       suits be initially filed in the Eastern District of Louisiana, but pro-
       vided for their transfer to more appropriate venues at a later time.
              In Florida, Judge Rodgers created a master docket for the
       BELO cases transferred to the Northern District of Florida. See In
       re Deepwater Horizon BELO Cases, No. 3:19-cv-963. On February
       22, 2021 Judge Rodgers entered the first BELO case management
       order (CMO) in the master docket. This CMO established the
       course of litigation for the Northern District of Florida’s BELO
       cases and set discovery deadlines, including for expert witnesses,
       applicable to any individual case where the master CMO was dock-
       eted.
              In April the district court began the process of establishing
       bellwether cases for the Deepwater Horizon litigation pending in
       the district. The district court issued a Revised Case Management
       Order (RCMO) to the master docket on April 30, 2021, which
       grouped some of the pending cases into three groups and modified
       deadlines relating to these groups. The three groups were based
       on what type of injury the plaintiff alleged they had suffered. The
       RCMO only applied to plaintiffs represented by two law firms who
       had moved to revise the original CMO. The “Downs” plaintiffs
       who were all represented by the Downs Law Group, and the “Fal-
       con” plaintiffs who were represented by the Falcon Law Firm.
USCA11 Case: 22-11074      Document: 33-1      Date Filed: 12/19/2022     Page: 4 of 9




       4                       Opinion of the Court                 22-11074

       Falcon Law Firm represents Mr. Howard in this matter. The dis-
       trict court determined to which cases the RCMO applied based on
       lists of cases provided by counsel for the plaintiffs.
              In late August counsel for the Falcon plaintiffs moved to
       amend the RCMO to establish bellwether cases and to stay all other
       cases. After briefing and hearings the district court first issued an
       Amended Revised Case Management Order (ARCMO) on Septem-
       ber 23, 2021 and then a Corrected Amended Revised Case Manage-
       ment Order (CARCMO) on September 30, 2021. The CARCMO
       had the effect of staying all cases alleging sinus or ocular injuries,
       except for the eight bellwether cases. Cases where the plaintiffs
       alleged they contracted cancer were not stayed and remained sub-
       ject to the RCMO. Again, the court relied on counsel for the two
       groups of plaintiffs to provide lists of cases to be stayed, and Falcon
       Law Firm filed their list of cases on October 7, 2021.
                      B. Background on Mr. Howard’s Litigation

               Mr. Howard filed his complaint in the Eastern District of
       Louisiana, pursuant to the MSA, on December 11, 2020. Mr. How-
       ard alleges he contracted cancer as a result of working on the Deep-
       water Horizon cleanup efforts. The case was then transferred to
       the Northern District of Florida on May 6, 2021. On that day the
       original CMO was entered into Mr. Howard’s docket from the
       master BELO docket. Under the original CMO, Mr. Howard’s ex-
       pert witness discovery obligations were due on December 2, 2021.
USCA11 Case: 22-11074     Document: 33-1     Date Filed: 12/19/2022   Page: 5 of 9




       22-11074              Opinion of the Court                       5

              Because Mr. Howard’s case was not transferred to the
       Northern District of Florida until May 6, 2021, his case was obvi-
       ously not included in the original list of cases to be grouped that
       was filed with the April 30th RCMO. Accordingly, the RCMO was
       not entered into his docket automatically as the CMO was. His
       counsel, Falcon Law Firm, did not move at the time the case was
       transferred to have Mr. Howard’s case added to the RCMO list.
               On September 28, 2021, Falcon Law Firm and BP’s Lawyers
       filed a joint motion to correct the ARCMO; this motion led to the
       CARCMO. In this motion they explicitly noted that Mr. Howard’s
       case was not subject to the ARCMO and was not subject to the
       RCMO before that. Consistent with that acknowledgement, Fal-
       con Law Firm did not include Mr. Howard’s case in its October 7,
       2021, filing listing cases to be stayed pursuant to the CARCMO.
       Neither the ARCMO, nor the CARACMO were filed on Mr. How-
       ard’s docket.
              On December 2, 2021, Mr. Howard had still not fulfilled his
       expert witness discovery disclosures as required by the CMO. On
       that day his counsel, Falcon Law Firm, moved the court to include
       his name in the groupings established by the RCMO and then to
       stay his case pursuant to CARCMO. BP opposed this motion, and
       the magistrate judge denied it on January 18, 2022, citing Falcon
       Law Firm’s lack of diligence in moving to add Mr. Howard’s case
       to the list in the eight months between the transfer of Mr. How-
       ard’s case to Florida and the December 2nd discovery deadline.
       The magistrate judge explicitly considered this motion as a motion
USCA11 Case: 22-11074     Document: 33-1     Date Filed: 12/19/2022    Page: 6 of 9




       6                      Opinion of the Court                22-11074

       to amend the scheduling order under Rule 16, and applied the
       “good cause” standard set forth in that rule.
               Then on February 1st, 2022, Mr. Howard’s counsel moved
       the court to amend the scheduling order in Mr. Howard’s case spe-
       cifically and to allow for an additional 120 days to meet the expert
       witness discovery deadlines. The magistrate judge denied this mo-
       tion as well, citing Federal Rule of Civil Procedure 16’s “good
       cause” standard for amending scheduling orders and noting that
       Falcon Law Firm had totally failed to show any diligence that
       would justify good cause to amend the order. The magistrate
       judge noted that “even at this late date Howard requests an addi-
       tional 120 days” to comply with his expert witness requirements.
       The district court rejected Mr. Howard’s objections to the magis-
       trate judge’s decision.
              After these two motions were rejected, BP moved for and
       the district court granted, summary judgment on the grounds that
       Mr. Howard failed to provide expert evidence showing causation.
       This appeal followed.
                             II.    Standard of Review

              We review a district court’s decision to enforce its Rule 16
       scheduling order and deny amendments for abuse of discretion.
       Romero v. Drummond Co., 552 F.3d 1303, 1313–14 (11th Cir.
       2008).
USCA11 Case: 22-11074      Document: 33-1      Date Filed: 12/19/2022     Page: 7 of 9




       22-11074                Opinion of the Court                         7

               We review grants of summary judgment de novo, drawing
       all inferences in favor of the non-moving party. Gundy v. City of
       Jacksonville, 50 F.4th 60, 70 (11th Cir. 2022).
                                  III.    Discussion

              The district court’s decision to adhere to its scheduling order
       and decline to amend it was not an abuse of discretion. The district
       court “must issue a scheduling order,” and this order may be mod-
       ified “only for good cause and with the judge’s consent.” Fed. R.
       Civ. P. 16(b)(1), (4). We have held that modification is inappropri-
       ate unless a party can show they failed to meet the schedule despite
       their “diligence.” See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418
       (11th Cir. 1998) (per curiam).
             Here, the record shows that Mr. Howard’s attorneys took
       no steps to have his case stayed in the 210 days between when the
       case was transferred and the December 2nd discovery deadline.
       Nor did his counsel move at any time before the December 2nd
       deadline to directly alter the discovery deadline in Mr. Howard’s
       case.
              The best explanation that his counsel provides for this lack
       of action is that they believed his case was subject to the RCMO
       and its amendments. They argued both to the courts below and to
       this court that this was a “mistake[].” But we agree with the mag-
       istrate judge that these claims are not credible. Mr. Howard’s
       counsel twice acknowledged to the district court in the leadup to
       the CARCMO that Mr. Howard’s case would not be subject to the
USCA11 Case: 22-11074     Document: 33-1     Date Filed: 12/19/2022    Page: 8 of 9




       8                      Opinion of the Court               22-11074

       stay. In fact, even were it subject to CARCMO, the magistrate
       judge’s report found that Mr. Howard’s case would not even be
       subject to the stay because Mr. Howard had the type of injuries
       that were not going to be stayed by the CARCMO.
               It was Mr. Howard’s burden to show that his counsel had
       acted diligently despite their failure to meet the deadlines in the
       scheduling order. The record supports the magistrate judge’s con-
       clusions that neither attempt to amend the scheduling order in this
       case was supported by a showing of diligence. In the first order
       denying the motion to include Mr. Howard’s case in the CARCMO
       stay list, the magistrate judge noted that there had been no attempt
       to modify the scheduling order in the eight months since the case’s
       transfer to Florida. In the second order, it noted that Mr. Howard
       was requesting an additional 120 days from the motion to comply
       with the expert witness disclosures, when they were originally due
       four months prior in December. Both of these findings are sup-
       ported by the record. Even on appeal Mr. Howard does not explain
       what steps he has taken to obtain an expert witness.
              Mr. Howard argues that the magistrate judge’s order was
       clearly erroneous because it stated, “Had Howard filed the motion
       to modify the scheduling deadlines in December after the Court
       issued its order denying his request to stay this case, Howard would
       be in a different position.” Mr. Howard rightly notes that the order
       denying the motion to stay was issued in January, not December,
       and that he filed the follow-up motion to amend the scheduling
       order two weeks after that. However, the magistrate judge
USCA11 Case: 22-11074     Document: 33-1     Date Filed: 12/19/2022    Page: 9 of 9




       22-11074               Opinion of the Court                       9

       grounded the order denying the 120-day extension in both Mr.
       Howard’s counsel’s complete failure to show diligence in securing
       an expert and its incorrect recollection of the timeline. Independ-
       ent of the mistaken timeline, the magistrate judge’s conclusion that
       there was no good cause to amend the scheduling order was sup-
       ported by the record showing Mr. Howard’s counsel’s lack of dili-
       gent effort to secure an expert witness. Thus, the district court’s
       decision to overrule any objection to the magistrate judge’s order,
       and to enforce its scheduling order in this case was not an abuse of
       discretion.
              Mr. Howard’s argument that this court should reverse the
       grant of summary judgment was contingent on this court finding
       error in the district court’s enforcement of the scheduling order.
       Because we affirm the district court’s refusal to extend the time to
       comply with the expert witness requirements of the MSA, there are
       no grounds to reverse the grant of summary judgment. Accord-
       ingly, we AFFIRM.
             AFFIRMED.